Title: To James Madison from Alexander J. Dallas, 4 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Treasury Department, May 4, 1815.
                    
                    The Secretary of the Treasury has the honor respectfully to submit to the President of the United States the following report:
                    That in the month of November, in the year 1814, the British sloop Mary, Darling, master, with a cargo on board, sailing under convoy of his Britannic majesty’s sloop of war Pelter, on a voyage from Halifax to Castine, was captured within the district of Penobscot, by a revenue boat, employed for the purpose, by the collector of the customs.
                    That the vessel and cargo being libelled as prize of war, in the district court of Maine, were condemned at December term, 1814, excepting three trunks, for which, at the same term, a claim was filed in these words: “And now, Alexis Eustaphieve, of Boston, a native subject of his majesty the Emperor of Russia, and his consul at Boston aforesaid, owner of three trunks of goods and articles marked, and No. 378, No. 379, No. 380, part of the cargo on board the said sloop, comes into court and claims the same, and prays restoration thereof, and all damage and costs for the seizure and detention of the same. P. Mellen, atty.” And thereupon the cause, so far as related to the said three trunks of goods, was continued to February term, 1815.
                    That on the 3d of December, 1814, Mr. Eustaphieve, the claimant, addressed a letter to Mr. Mayo, his agent, of which a copy has been received at this department from the attorney of the United States for the District of Maine; and it is annexed to this report, marked A. The letter, among other things, observes, that “from the enclosed, you will perceive, that three trunks, containing articles for my private use, were sent to me from Liverpool via Halifax, and captured on board the sloop Mary, Darling master, of Camden. As she is to be libelled and to be tried next week in your district court, I hasten to request you, sir, to make an application in my behalf to the said court, touching the restoration of the aforesaid private property, &c. As it may be necessary to employ a professional gentleman in this business, you are at liberty to employ one, according to your own best judgment. Mr. Mellen has been highly recommended to me. I leave the selection, however, to your own discretion. As the private property of neutral ministers and consuls has been uniformly respected by all civilized

nations; and as Great Britain, in a very recent instance, caused such property to be immediately restored to the Russian minister and consul general resident here, which property was captured and carried to Halifax; I flatter myself from the known liberality and integrity of the courts within the United States, that the same justice, and with the same promptitude, will be rendered me on the present occasion, &c. The keys of the trunks I shall endeavor to send you as soon as possible by the first private opportunity.”
                    That the papers referred to, as being enclosed in the preceding letter, were two letters, of which copies have, also, been received at this department from the district attorney; and they are annexed to this report, marked respectively B. C. One of them is signed “John Tarleton jun.” addressed to Mr. Eustaphieve, and dated “Liverpool 12 June, 1814”; and the other is signed “Wm. Richards,” addressed to Mr. Eustaphieve, and dated “Halifax 26 Octr. 1814.” Neither of the letters was post-marked, nor superscribed with the name of any ship, or person, carrying it. The letter dated the 12th of June, 1814, among other things observes, that “finding I can now with safety as respects the laws of the United States, comply with your request, I have, by the ship Halifax Packet bound to that place, shipped you three trunks, which contain such articles as cannot fail to prove acceptable to your good wife and such friends as you may wish to accommodate. I am extremely happy to hear such favorable accounts respecting your family, and my wife begs me to say, that with her good wishes she sends for your daughter a doll and a small writing desk. I have been very particular in endeavoring to procure the whole of the different articles for domestic use: say, shoes, stockings, a few pieces of linen, printed calico muslins, a few pieces of gingham, twelve yards of dimity, twelve yards of flannel, in which is a small chimney ornament painted by Mrs. T. a few pair of gloves for the children, &c. a habit, gown, and frock; also a small assortment of pins and needles, tapes, ribbands, bindings, &c. which, according to your request, are of the best quality, as you mentioned they were only intended for family use. The coat and pantaloon patterns will, I hope, be approved, and I think you will compliment myself on the small collection of veils and shawls. Mrs. T. is very desirous that you should receive the fringe, which is so much wanted to complete your curtains, and as a true sportsman, I know you will gladly receive the fishing tackle and rods, which we made exactly conformable to your order. The small morocco work box is sent for Mr. E. by your friend Burton, which he will no doubt inform you of in his letter. I will forward to you the particulars of the whole by the first opportunity, the amount of which, including charges, will be sent by the same conveyance.” The letter, dated the 26th of October, 1814, observes, “I received from John Tarleton, jun. three trunks, with a request that I would forward them to you, by the first eligible opportunity, and finding a vessel bound to Castine, I have shipped them on board her, as I presume you can from that

vicinity import them legally into the United States. They are on board the sloop Mary, Darling master, expected to sail tomorrow, and I beg to enclose you the keys of them, marked No. 378, 379, and 380, which were sent to me by Mr. T.”
                    That the papers of the vessel were suppressed at the time of the capture by the supercargo; and the prisoners were rescued by a British force, before any examination on oath; but, at a subsequent time, some papers were found concealed on board of the vessel, and others were taken from the mate of the prize, the particulars of which it is unnecessary to specify on the present occasion. There were no bills of lading, invoices, or other documents, however, which applied to the three trunks claimed by Mr. Eustaphieve; nor any account given of the time and the manner of receiving the letters and the keys; and, according to the law and usage of the admiralty, it was necessary that the claim should be verified by the oath of the party. It appears, therefore, that Mr. Mellen, the claimants proctor, transmitted a form of affidavit for the occasion; but in a letter from Mr. Eustaphieve, dated “Boston, Dec. 8, 1814,” addressed to Mr. Mellen, of which a copy has also been received at this department from the district attorney, and is annexed to this report, marked D. it was answered, “I have the honor and pleasure to acknowledge the receipt of your letter with the enclosed form of affidavit, and hasten to inform you by the return of post, that I consider as improper any signature, or attestation, by oath, which implies a previous doubt of my verbal or written declaration. In all civil cases, such declarations from Americans and all foreign consuls have been deemed conclusive in the Russian courts, and apparently so in those of Great Britain, if an opinion can be formed from the recent instances mentioned in my former letter to Mr. Mayo, wherein the property seized as prize was instantly restored to the Russian minister and consul general, upon their application to Halifax simply by letter. With these precedents before me, and with the consciousness, that I am entitled, as consul of his Russian imperial majesty, to a reciprocity of consideration, I am resolved rather to put my claim at hazard, in the hope of redress through my own government, than to submit to what seems to me a partial surrender of my privileges, and derogatory to that character, with which I have been invested, and which, unless forfeited, ought to command the degree of confidence necessary for the purpose of doing me justice.” And in another letter from Mr. Eustaphieve, dated “Boston, Dec. 21, 1814,” addressed to Mr. Mellen, of which a copy has, also, been received at this department from the district attorney, and is annexed to this report, marked E. it was stated, “Your favour of the 16th instant came safe to hand, and I should have answered it much sooner had not an engagement of a private nature prevented. The liberality of the court, as is evident from your letter, shown towards me, has been truly gratifying, and is received by me with due acknowledgment. The suggestion, that my

application as an individual in my private capacity, is unquestionably entitled to consideration; but as from the very nature of the articles claimed in my behalf, every suspicion is precluded, that they were or could be intended for sale, all objections which might otherwise arise to my declaration, and make the solemnity of oath necessary, I think may be done away. Touching the invoice, I can only say, and say truly, that since Mr. Tarleton’s letter to me, communicated to you, I have received no further information; and accordingly the contents of that letter, furnish the only possibility of regulating your proceedings with respect to the property claimed. I am in the daily expectation of receiving the invoice, as promised in the above letter; and whether it arrives or not, I have no fear of any incorrectness in the delivery of the goods. With regard to any apprehensions that some of them were or are designed for British officers or their ladies in Castine, I pledge my word and my honor privately and officially, that I am not acquainted with a single individual, British or American, in that place, with whom I might have the most distant correspondence by letter, or any other mode whatever. The apprehension must have arisen, as you observe, from a want of uniformity in the directions; but this may be easily explained by the fact, that several small articles for a family use, were intended by me for some of my friends in Boston; which, being mentioned in my order to Mr. Tarleton, it is possible he directed them accordingly, for my better guidance. As these, however, cannot amount to any thing material, the court are welcome to detain them; though, in doing so, they will have left that justice unfinished which they seem disposed to render me. In case the goods are restored, and I have reason to think from your letter that they will be restored, fully and without implicating a partial injury, I have to request that you will forward them to me by the first safe opportunity, accompanied by necessary certificates, to prevent any farther interruptions from the custom house officers. The expenses incurred by you, and the amount of duties, shall be reimbursed to you immediately on the receipt of the goods, and on your draught at sight.”
                    That the three trunks, thus claimed by Mr. Eustaphieve, were opened and examined, and their contents proved and stated in detail, as appears from the record of the court, and from the copies of the exhibits, No. 378, 379, 380, which accompany the present report. The contents of the trunks, as well as other circumstances, led to the suggestion, that the property in fact belonged to a Mr. John Smith, and some of his family connexions, in Boston: Mr. Smith being a native Englishman, resident in Boston, who returned from Liverpool about the time of the capture of the Mary, and who was owner of a considerable part of the cargo, which had the same marks as the trunks, differing only in the numbers. In order to test the claim of Mr. Eustaphieve more particularly, it has been stated generally to this department by the district attorney (and the statement is confirmed by the evidence of the record of the court) that “on examining the trunks, they

were found to contain packages done up separately, and directed to different individuals; many of them to Miss Green, to Mrs. Chandler, to Mr. Ben Green, (who are the sisters and brother of Mrs. Smith) to Mrs. Smith, and to Mr. Smith himself. For instance, but not to be too particular, you find in trunk No. 379 three pairs of cotton stockings, made according to one sent out as a pattern to England for that purpose, by Miss Green, and marked with her name. In every trunk you find clothes, and other articles, evidently not intended for, and not belonging to, Mr. Eustaphieve; such as old shirts, worn out, marked I.S. old sheets, table cloths, brushes, &c. &c. for use on the passage; and clothes, old and new, too large for so small a man as Mr. Eustaphieve, but suitable for one of the size of Mr. Smith. By referring to the schedules of the contents of the trunks, and particularly to the articles there underscored, and comparing them with the letter signed ’John Tarlton jun.’ enclosed in Mr. Eustaphieve’s letter of the 3d of Decr. 1814, marked A. it will be seen that some of the very articles named in Tarlton’s letter, as intended for Mr. or Mrs. Eustaphieve, were not intended for them, but for some other person; and, particularly, the writing desk, placed in one of the trunks, was directed to Mr. John Smith, of Boston. Other circumstances might be mentioned; such as a man’s having five dozen of silk shawls, that are selling from 25 to 30 dollars per shawl; to say nothing of two-thirds as many more elegant lace and silk imitation ones, ’only intended for family use,’ for his wife, and such friends as he might wish to accommodate; and, also, the large amount of property, which, exclusive of all worn articles, would bring, it is thought, at the ordinary retail prices, from 4 to 5,000 dollars.”
                    That the hearing upon the claim of Mr. Eustaphieve, as owner of the said three trunks and their contents, having been adjourned by the court from December, 1814, until the last Tuesday of February, 1815, proclamation was then made, but no person appearing to claim the said articles, or dispute the allegations in the libel; and it appearing to the court from the papers and other evidence in the case, that the material facts alleged in the libel were proved; it was, therefore, considered and decreed, that the said three trunks, with their contents, were confiscated to the United States.
                    And the Secretary of the Treasury, from the facts which have been set forth, deduces these conclusions:
                    1. That Alexis Eustaphieve, consul of his majesty the Emperor of Russia at Boston, claimed as his property, goods which were captured as prize, and which belonged, in fact, to a subject of the king of the United Kingdom of Great Britain and Ireland, with whom the United States were then at war: thereby unjustly intending to withdraw and protect the same from lawful adjudication.
                    2. That the said Alexis Eustaphieve insisted upon a right, unknown to the law of nations, and to the laws of the United States; to wit, that as the

Consul of his majesty the Emperor of Russia, he was entitled to have the said goods delivered to him upon his bare assertion of ownership, without further proof; thereby unjustly intending to avoid the verification of his claim upon oath.
                    3. That the said Alexis Eustaphieve caused false and fabricated letters to be exhibited, touching the shipment and ownership of the said goods; thereby unjustly intending to deceive the court, before which the case was depending, and to give color to his claim of property. All which is respectfully submitted,
                    
                        A. J. DallasSecretary of the Treasury
                    
                